IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 39 MM 2017
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MARCUS JOHNSON,                               :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2017, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this

order in which to submit his Petition for Allowance of Appeal.